Opinión concurrente y disidente emitida por el
Juez Asociado Señor Hernández Denton.
) — I
Independientemente de la posición errática y poco alec-cionadora del Estado en cuanto al cumplimiento estricto de la *257Ley de Cierre, una vez superadas sus críticas (1) a los dictá-menes de los tribunales que han intervenido en este caso, nos corresponde el deber ineludible de resolverlo sobre las bases de una rigurosa y ponderada aplicación del derecho. Con este marco conceptual es que debemos analizar la controversia ante nosotros.
La sentencia del Tribunal allana el camino para que se reabra un caso en el que se archivó una controversia que no era justiciable por ser prematura, académica y cuya senten-cia advino final y firme. Aunque coincidimos con la sentencia que deja sin efecto la orden recurrida, no estamos de acuerdo en devolver el caso al Tribunal Superior para que considere un pleito que concluyó hace más de seis meses. Nos explicamos.
II
Este litigio tiene su origen en el 1980 cuando varios esta-blecimientos comerciales, entre ellos Pueblo International y Grand Union, acudieron a los tribunales para que se decla-rara inconstitucional la Ley de Cierre vigente en aquel mo-mento. En diciembre de 1980, en el caso de Grand Union v. Giménez Muñoz, Civil Núm. P.E. 80-684 (907), el Tribunal Superior, Sala de San Juan, decretó inconstitucional la Ley de Cierre y dictó un injunction permanente. En virtud de esa sentencia, y a petición de Pueblo International, otra sala del Tribunal Superior accedió el 3 de febrero de 1981 a emitir un *258injunction preliminar contra el Estado en el caso de autos (2) porque entendía que había “una alta probabilidad” de que la empresa Pueblo International eventualmente 'prevaleciera en los méritos. Este Tribunal acogió la apelación en el caso 0-81-32 de Grand Union y permitió la intervención de Pueblo International como amicus curiae. (3) El 30 de junio de 1982, revocamos la sentencia del Tribunal Superior, Sala de San Juan, y sostuvimos la constitucionalidad de la Ley de Cierre.
Luego de esa sentencia y de unas enmiendas a la Ley de Cierre aprobadas por la Asamblea Legislativa en el 1983, el tribunal de instancia archivó en septiembre de 1985 el pleito que ahora nos ocupa. Al así hacerlo expuso inequívocamente sus fundamentos. A su entender el asunto presentado ante él no era justiciable:
No se trata ésta de legislación “madura” que cierta y ver-daderamente presente “una controversia real entre las par-tes de naturaleza justiciable, propia para un pronuncia-miento judicial”, Asociación v. Secretario, 87 DPR 711 (712-713), y por lo tanto, no creemos tener ante nos una causa susceptible de un legítimo planteamiento de inconstitueiona-lidad por imprecisión (vagueness), In re Guzmán, 113 DPR 122, ni causa susceptible de la interpretación de una ley, Vives v. Tribunal, 101 DPR 139. Consecuentemente, luego del 4 de junio de 1983 esta causa se convirtió en académica no teniendo los tribunales del país jurisdicción para emitir opiniones consultivas. Asociación v. Secretario, supra (714); City of Mesquite v. Aladdin’s, 102 S. Ct. 1070.
*259Nuestra decisión en 1982 que refrenda la constitucionali-dad de la Ley de Cierre, las enmiendas a dicho estatuto apro-badas por la Asamblea Legislativa en el 1983, y la decisión de la Rama Ejecutiva de no ponerla en vigor hasta que se pro-mulgara el reglamento exigido por la nueva legislación, correc-tamente llevaron al tribunal a archivar el caso.
Una vez el tribunal a quo concluyó que la controversia no era justiciable, precisamente porque no estaba madura, dis-puso finalmente del caso sin entrar en sus méritos. Una sen-tencia de archivo sin perjuicio por falta de jurisdicción no tiene el efecto de una adjudicación en los méritos. Payne v. Panamá Canal Co., 607 F.2d 155, 158 (5to Cir. 1979); De Volld v. Bailar, 568 F.2d 1162, 1165-1166 (5to Cir. 1978). Por su naturaleza, excluye la aplicabilidad de la doctrina de cosa juzgada. Fresh-O-Baking Co. v. Molinos de P.R., 103 D.P.R. 509, 514 (1975); Rivera v. Insurance Co. of P.R., 103 D.P.R. 91, 94 (1974); García v. Gobierno de la Capital, 72 D.P.R. 138, 150-151 (1951). Cf. Developments in the Law— Res Judicata, 65 Harv. L. Rev. 818, 836 n. 121 (1952).
Un archivo sin perjuicio “deja la situación procesal en el mismo lugar que si la demanda nunca se hubiese presentado”, 8B Moore’s Federal Practice Sec. 41.05 (2), pág. 41-47 (1985). Por ser una sentencia final, el demandante puede solicitar su revisión cuando el tribunal, como en este caso, archivó el pleito a petición del demandado. Drake v. Southwestern Bell Tel. Co., 553 F.2d 1185, 1186 (8vo Cir. 1977); 9 Wright & Miller, Federal Practice and Procedure: Civil Sec. 2376, pág. 251 (1971). Cf. City of Mesquite v. Aladdin’s Castle, Inc., 455 U.S. 283, 288-289 (1982). Pero en el caso de autos el de-mandante no se opuso al archivo ni cuestionó la decisión. Tampoco acudió ante este foro.
Archivado el caso en 1985, el tribunal de instancia carecía de jurisdicción para considerar la orden remedial solicitada por Pueblo International. Por eso declaró sin lugar la de-manda enmendada radicada por el demandante-recurrido, y *260adujo que “la sentencia del 25 de septiembre de 1985 dispuso [de] la totalidad del caso y no tenemos jurisdicción”. (4) Sin embargo, sin una adecuada explicación para superar la falta de jurisdicción, emitió erróneamente una orden en asegura-miento de sentencia. En estricto derecho no se puede dictar una orden para asegurar una sentencia que archivó sin per-juicio la demanda. Contraria hubiese sido la situación si en vez de desestimar la segunda demanda enmendada, el tribunal la hubiese considerado como una nueva demanda y petición de entredicho provisional e injunction preliminar. Seguido el trámite correspondiente, al amparo de su poder, de las Reglas de Procedimiento Civil y de nuestra jurisprudencia, el tribunal recurrido muy bien hubiera podido tomar las medidas que procedieran.
Las circunstancias ampliamente descritas en las opiniones concurrentes dieron lugar a la decisión del ilustrado magis-trado. Sin embargo, resulta diáfanamente claro, bajo cual-quier enfoque, que la sentencia de archivo sin perjuicio no es ejecutable precisamente porque no dispuso de la controversia debido a que la misma era inmadura, y por ende no adjudicó sus méritos.
Esa sentencia de archivo no contiene dictamen alguno que pueda ser asegurado bajo la Regla 56.5 o la Regla 57 de Pro-cedimiento Civil. No importa la inventiva judicial, ese ar-chivo dispuso del caso. No procede jurídicamente que en revi-sión permitamos la reapertura de un caso cuyas alegaciones están basadas en una ley ampliamente enmendada luego de haberse presentado la demanda. Más aún, no existe ningún escrito de Pueblo International en el tribunal de instancia donde impugne la validez de la Ley de Cierre, según enmen-dada en el 1983 y su disposición que permita la apertura de *261ciertos establecimientos comerciales en las zonas turísticas del país, según definidas por reglamento. (5)
hH hH I — 1
Es una contradicción lógica afirmar que una sentencia que ordena el archivo de una demanda por no ser justiciable con-tenga “declaraciones de derechos” ejecutables. Los pronuncia-mientos que en la sentencia de septiembre de 1985 hizo el tribunal de instancia sobre las enmiendas a la Ley de Cierre fue-ron precisamente la base para declarar en aquel entonces que el caso no era justiciable. No podía el tribunal a quo en aquel momento resolver nada referente a la nueva ley porque nadie se lo había solicitado.(6) Luego de enmendada la Ley de Cierre en 1983, el demandante en este caso, Pueblo International, nunca acudió diligentemente ante el tribunal de ins-tancia para enmendar la demanda y atemperar sus alegacio-nes. Nunca se recibió prueba sobre la validez de la nueva ley, por lo que no podemos considerar la posibilidad de que la de-manda fue implícitamente enmendada. (7)
Tampoco es posible justificar la actuación del tribunal re-currido al amparo del principio que enuncia que el nombre o título que se le asigne a un escrito no limita el tipo de remedio que se puede y debe conceder. A.T.P.R. v. Padín Santiago, *262104 D.P.R. 426, 428-429 (1975); Soc. de Gananciales y. Soc. de Gananciales, 104 D.P.R. 50, 52-53 (1975); Lebrón Velazquez v. Romero Barceló, 101 D.P.R. 915, 921 (1974); Cruz v. Director de la Lotería, 94 D.P.R. 260, 263-264 (1967). Esta jurisprudencia, que emana de los principios que informan nuestro ordenamiento procesal, y en especial de la Regla 70 de las de Procedimiento Civil, únicamente establece que “ [c] ualquier defecto en la denominación del. pleito o en la súplica del remedio, no será óbice para que el tribunal conceda el remedio que proceda de acuerdo con las alegaciones y la prueba”. (Énfasis suplido.) A.T.P.R. v. Padín Santiago, supra. Tal principio no nos permite interpretar a posteriori que una sentencia de desestimación final y firme que archivó la acción, adjudicó parte de la controversia presentada.
Por otro lado, aun si se supone que el caso fue archivado sin perjuicio debido a la ausencia de un reglamento para po-ner en vigor la excepción de zona turística a la Ley de Cierre, la sentencia que decreta la desestimación del pleito no conte-nía orden alguna en su parte dispositiva que impidiera al Estado poner en vigor la ley. Más aún, el decreto de desesti-mación sin perjuicio es hoy final y firme. Nadie la cuestionó dentro délos treinta (30) días reglamentarios. Regla 53.1 (b) de Procedimiento Civil. Su validez o corrección no puede ser cuestionada ahora en un pleito inexistente. La realidad es que si bien la controversia no fue adjudicada en septiembre, el caso sí llegó a su fin entonces. Expirado el término de seis (6) meses que la Regla 49.2 provee para que una parte afec-tada pueda presentar una moción en la que solicite ser rele-vada de una sentencia, la controversia acerca de la validez de la Ley de Cierre sólo puede ser planteada en un nuevo litigio. Ese cauce procesal no es oneroso para Pueblo International, pues el caso desestimado en septiembre de 1985 se encontraba en una etapa muy temprana. Todavía no se había celebrado el juicio.
*263Nuestra posición no quiere decir que las actuaciones del Estado, que tan detalladamente han sido relatadas en las opi-niones concurrentes, no puedan tener consecuencias jurídicas de clase alguna. Si la demandante-recurrida reclama por los daños y perjuicios que le pueda haber causado el Estado por haber alegadamente abusado de los procesos judiciales, y prueba su causa de acción, podría ser indemnizada. (8) Véanse: Soriano Tavárez v. Rivera Anaya, 108 D.P.R. 663, 670-674 (1979); D. Fernández y C. Toro, El lucro cesante en materia de responsabilidad civil extracontractual: la confusión de la Torre de Babel, 52 Rev. Jur. U.P.R. 31, 42-48 (1983). Co-rrespondería a Pueblo International probar que el Estado obró de mala fe al obtener la desestimación del caso mediante una promesa que luego supuestamente incumplió. (9)
*264H-t <1
En síntesis, no procede la reapertura tardía de un caso desestimado por sentencia final y firme para que se litiguen asuntos que no están planteados en éste. Semejante proceder constituye una erosión contraproducente de los derechos de una parte —el Estado— y del propósito del ordenamiento, a saber, que los casos concluyan, y su finalidad sea respetada, aunque los méritos de la controversia no hayan sido resueltos. No se puede someter a una parte a la jurisdicción eterna de un tribunal por el mero hecho de que una vez fue demandada. Si en lugar del Estado, el demandado en este caso fuera una persona privada, la reapertura tardía del caso por medio de una simple moción constituiría una violación del debido proceso de ley, en su modalidad de la notificación personal al demandado. Hach Co. v. Pure Water Systems, Inc., 114 D.P.R. 58, 61 (1983); Mundo v. Fúster, 87 D.P.R. 363, 365-375 (1963).
Por los fundamentos expuestos, y en ausencia de un pleito que impugne la constitucionalidad de la actual Ley de Cierre, según enmendada, concurrimos con el Tribunal en cuanto a dejar sin efecto la orden remedial de 3 de abril de 1986. Sin embargo, disentimos del mandato que remite el caso al foro de instancia para que éste determine si la sentencia de sep-tiembre de 1985 constituye una adjudicación en los méri-tos. (10) Ello es innecesario. El caso de Pueblo International v. *265Héctor Rivera Cruz, Civil Núm. 80-6454 (908), se archivó en septiembre de 1985. En ese momento el pleito terminó.
—O—

(1) Tan reciente como el 15 de enero de 1986 señalamos que “el respeto hacia los tribunales, y su exaltación como uno de los postulados deontológi-cos más hermosos, no implica el establecimiento de una censura previa. Tampoco el que no reconozcamos la más amplia y dilatada libertad de de-fensa al abogado en el ejercicio de su profesión.
“Incuestionablemente, la crítica judicial sana y oportuna es un instru-mento necesario y efectivo para mantener a los jueces alertas y atentos al estricto cumplimiento de sus funciones. Tal crítica es un interés legítimo constitucional que debemos proteger. Es un vehículo apropiado para produ-cir cambios favorables en el sistema de administración de justicia.” In re Cardona Álvarez, 116 D.P.R. 895, 904 (1986).


(2)Pueblo International v. Giménez Muñoz, Civil Núm. 80-654 (908).


(3) Pueblo International solicitó intervención como amicus curiae a este Tribunal en el caso de Grand Union v. Giménez Muñoz, O-81-32, porque tenía “un especial interés en el asunto objeto de la controversia en el pleito de epígrafe, puesto que la forma en que se adjudique finalmente la cuestión aquí planteada, y la validez del Reglamento sobre Competencia Justa Núm. VII, le afectará directamente”. Pueblo International sometió extensos ale-gatos y hasta tres mociones de reconsideración. Aunque participó intensa-mente en el caso donde decretamos la constitucionalidad de la ley, una vez se dictó la sentencia continuó con el otro caso que tenía en instancia.


(4) Pueblo International no ha recurrido de esta determinación del tribunal de instancia y por lo tanto el único incidente que está ante nuestra con-sideración es la orden en aseguramiento de la sentencia dictada.


(5) Recuérdese que la segunda demanda enmendada fue declarada sin lugar por falta de jurisdicción y Pueblo International no ha recurrido ante nos. Véase el escolio 4, ante.


(6)La sentencia que decreta el injunction preliminar en el presente caso, 80-6454 (908), fue emitida por el Hon. Salvador Acevedo el 3 de fe-brero de 1981 luego de celebrar vista. Después del retiro del Juez Acevedo, el caso fue asignado a la sala del Juez Hon. Guillermo Arbona. Luego de dictado el injunction preliminar en 1981, no se celebró vista en los méritos y por lo tanto, el tribunal estaba impedido de adjudicar plenamente la con-troversia.


(7) Resulta una abstracción jurídica y contraria a nuestro esquema procesal proponer que una moción del demandado donde se solicita el ar-chivo de una demanda porque ésta se basa en una ley que sufrió cambios sustanciales con posterioridad a la iniciación del pleito, tenga el efecto de enmendar la demanda para atemperarla a la nueva realidad jurídica.


(8) Si la conducta de cualquier litigante produce un debilitamiento de la autoridad del tribunal, o si se le hacen falsas representaciones, las re-glas procesales proveen también para que ese litigante sea sancionado. Regla 9 de las de Procedimiento Civil. Véase De León v. Sria. de Instrucción, 116 D.P.R. 687 (1985).


(9)“La buena fe se presume. Quien reclama la mala fe debe probarla.” Cervecería Corona v. Commonwealth Ins. Co., 115 D.P.R. 345, 351 (1984).
Es necesario precisar que cuando en ocasiones previas nos hemos en-frentado a la conducta de un litigante que obra de mala fe o abusa de los procedimientos, hemos recurrido a los mecanismos que nuestro ordenamiento provee para subsanar el perjuicio causado. Así, en Velilla v. Pueblo Supermarkets, Inc., 111 D.P.R. 585 (1981), decidimos que cuando una parte hace falsas representaciones para evitar ser demandada dentro del término pres-criptivo, se entiende que ha renunciado a la defensa de prescripción que de otro modo hubiera tenido disponible. De esa opinión no podemos concluir que la mala fe empleada entonces por la demandada diera base para que se hiciera caso omiso de las reglas procesales aplicables. Sencillamente, la de-mandada había renunciado a una defensa afirmativa.
Por otro lado, en Berríos v. U.P.R., 116 D.P.R. 88 (1985), señalamos que cuando cualquier demandado —inclusive el Estado— engaña al deman-dante al negar su responsabilidad, procede de todos modos que éste pague por los daños y perjuicios causados. Como explicamos recientemente en Vega v. Adm. Servs. Médicos, 117 D.P.R. — (1986), el problema es uno de res-ponsabilidad por autoridad aparente. Si bien en Berríos v. U.P.R., supra, re-chazamos el abuso de los procedimientos, nunca apoyamos que se hiciera caso omiso de los mismos. Por el contrario, hicimos claro que el procedi-miento dispuesto en las Reglas 6.2 y 6.4 de Procedimiento Civil para negar alegaciones impide contestaciones que no sean cónsonas con la buena fe, *264“precepto general que abarca toda actividad jurídica”. Véase además, H.U.C.E. de Ame. v. V. & E. Eng. Const., 115 D.P.R. 711 (1984).
Por último, señalamos que no es aplicable a este caso la doctrina de “error inducido” descrita en Municipio v. Comisión Servicio Público, 53 D.P.R. 276, 284-285 (1938). Ésta se invoca cuando es la propia parte afec-tada la que indujo a error al tribunal. En el caso de autos, el Estado nunca solicitó que se asegurara o ejecutara erróneamente la sentencia de archivo sin perjuicio.


(10) Además, nos preocupan las teorías de las opiniones concurrentes que fundamentan la devolución del caso a instancia aplicando indiscrimina-damente a la Regla 56.5 de Procedimiento Civil los criterios para la expedi-ción de injunctions bajo la Regla 57, según expuestos en P.R. Telephone Co. v. Tribunal Superior, 103 D.P.R. 200, 202 (1975). Aunque no es nuestra *265intención adelantar criterio alguno acerca de este punto de derecho, nos in-triga que una solicitud posterior a una sentencia se evalúe a base de “la probabilidad de que la parte promovente prevalezca eventualmente al re-solverse el litigio en su fondo [y de] la probabilidad de que la causa se tome en académica de no concederse” el remedio solicitado. No alcanzamos a visualizar cómo puede ser académico un caso ya resuelto ni cómo puede hablarse de la probabilidad de prevalecer de una parte que precisamente ya prevaleció. El asunto es uno que merece una consideración más detenida. Véase D. Rivé Rivera, El Injunction en Puerto Rico, 53 Rev. Jur. U.P.R. 341, 374-378 (1984). Preferimos esperar el caso adecuado para ello.